Title: James Madison to Thomas S. Grimké, 10 October 1830
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Ocr 10. 1830
                            
                        
                        
                            
                        The copy of your Oration delivered at N. H. inclosed to me for the University of Virga. has been recd.
                            & will be duly attended to. A later mail has brought me a Copy for which I owe my personal acknowledgments.
                        The perusal of the Oration has left a just impression of the merit imparted to it by the copiousness of its
                            learning & the richness of its Eloquence. Be pleased to accept Sir the assurances of my high & cordial
                            esteem
                        
                            
                                
                            
                        
                    